Exhibit 10.2

Execution Version

FIFTH AMENDMENT TO

TERM LOAN CREDIT AGREEMENT

This FIFTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Fifth Amendment”)
dated as of September 14, 2018, among LEGACY RESERVES LP, a limited partnership
duly formed under the laws of the State of Delaware (the “Borrower”), each of
the undersigned guarantors (the “Guarantors”, and together with the Borrower,
the “Obligors”), CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent
for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”), the Lenders under the Term Loan Credit Agreement (the
“Lenders”).

Recitals

A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Term Loan Credit Agreement dated as of October 24, 2016, as amended by
the First Amendment and Waiver to the Term Loan Credit Agreement, dated July 31,
2017, as further amended by the Second Amendment to the Term Loan Credit
Agreement, dated October 30, 2017, as further amended by the Third Amendment to
the Term Loan Credit Agreement, dated December 31, 2017, and as further amended
by the Fourth Amendment to the Term Loan Credit Agreement, dated as of March 23,
2018 (as so amended prior to the date hereof, the “Existing Credit Agreement,”
and the Existing Credit Agreement as amended by this Fifth Amendment, the “Term
Loan Credit Agreement”).

B.    The Guarantors are parties to that certain Term Loan Guaranty Agreement
dated as of October 25, 2016 made by each of the Guarantors (as defined therein)
in favor of the Administrative Agent (the “Term Loan Guaranty Agreement”).

C.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Term Loan Credit Agreement as
more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.    Defined Terms. Each capitalized term which is defined in the Term
Loan Credit Agreement, but which is not defined in this Fifth Amendment, shall
have the meaning ascribed to such term in the Term Loan Credit Agreement. Unless
otherwise indicated, all article, section and exhibit references in this Fifth
Amendment refer to articles, sections and exhibits of the Term Loan Credit
Agreement.



--------------------------------------------------------------------------------

Section 2.    Amendments to Term Loan Credit Agreement.

2.1    Amendments to Section 1.02.

(a)    The following definitions are hereby amended and restated in their
entirety to read as follows:

“Agreement” means this Term Loan Credit Agreement, as amended by the First
Amendment and Waiver to the Term Loan Credit Agreement, dated July 31, 2017, as
further amended by the Second Amendment to the Term Loan Credit Agreement, dated
October 30, 2017, as further amended by the Third Amendment to the Term Loan
Credit Agreement, dated December 31, 2017, the Fourth Amendment, dated as of
March 23, 2018, and the Fifth Amendment, dated as of September 14, 2018, as the
same may from time to time be amended, modified, supplemented or restated.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest (other than, prior to conversion into common Equity Interests,
the Convertible Senior Notes).

“Redemption” means with respect to any Debt (including, without limitation, the
Convertible Senior Notes), the repurchase, redemption, prepayment, repayment or
defeasance or any other acquisition or retirement for value (or the segregation
of funds with respect to any of the foregoing) of any such Debt, but excluding,
for the avoidance of doubt, the cashless conversion of the Convertible Senior
Notes into common Equity Interests in accordance with the terms of the Senior
Indenture governing the Convertible Senior Notes. For the avoidance of doubt,
the cash settlement or any other payment in cash of any conversion obligation
under the Convertible Senior Notes (whether pursuant to Section 11.02(b) of the
Senior Indenture governing the Convertible Notes or otherwise, but excluding any
Permitted Convertible Note Cash Payments) shall constitute a Redemption of the
Convertible Senior Notes. “Redeem” has the correlative meaning thereto.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, Redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or such Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
such Subsidiary. For the avoidance of doubt, (i) any payment on Equity Interests
(including any payment on Debt that exists due to conversion or exchange of any
Equity Interests into Debt) in connection with an asset sale, change of control
or any redemption requirements pursuant to the terms of such Equity Interest
shall constitute a Restricted Payment, (ii) any Permitted Convertible Note Cash
Payment shall not constitute a Restricted Payment, (iii) the cashless conversion
pursuant to its terms of any Convertible Senior Note into common Equity
Interests shall not constitute a Restricted Payment and (iv) the cash settlement
or any other payment in cash of any conversion obligation under the Convertible
Senior Notes (whether pursuant to Section 11.02(b) of the Senior Indenture
governing the Convertible Notes or otherwise, but excluding any Permitted
Convertible Note Cash Payments) shall constitute a Restricted Payment.

 

Page 2



--------------------------------------------------------------------------------

“Senior Indentures” means, collectively or individually, as the context
requires, any indenture or other agreement pursuant to which (i) any Senior
Notes are issued and (ii) any Permitted Refinancing Debt with respect to any
Senior Notes, including the Convertible Senior Notes, are issued, in each case,
as the same may be amended, restated or supplemented, subject to the terms of
Section 9.04(c).

The following definitions are hereby added where alphabetically appropriate to
read as follows:

“Convertible Senior Notes” means the Borrower’s 8.00% Convertible Senior Notes
due 2023 and any Permitted Refinancing Debt in respect thereof.

“Permitted Convertible Note Cash Payments” means (a) any payment in cash of a
conversion incentive in an amount not to exceed one year’s interest that would
otherwise be payable pursuant to and in accordance with the Senior Indenture
governing the Convertible Senior Notes in connection with the early cashless
conversion of such Convertible Senior Notes into common Equity Interests and
(b) any cash payment in lieu of the issuance of fractional shares pursuant to
and in accordance with the Senior Indenture governing the Convertible Senior
Notes in connection with the cashless conversion of the Convertible Senior Notes
into common Equity Interests.

“Tenth Amendment” means that certain Tenth Amendment to Third Amended and
Restated Credit Agreement, dated as of September 14, 2018, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.

The definition of “Permitted Refinancing Debt” is hereby amended by adding the
following sentence at the end thereof:

“For the avoidance of doubt, the Convertible Senior Notes constitute Debt that
is Permitted Refinancing Debt in respect of a portion of the Borrower’s 8.00%
Senior Notes due 2020 and a portion of the Borrower’s 6.625% Senior Notes due
2021.”.

2.2    Amendment to Section 9.04(b). Section 9.04(b) is hereby amended by adding
a new clause (iii) at the end thereof:

(iii)    Notwithstanding anything to the contrary contained herein, the Borrower
will not, and will not permit any Subsidiary to, elect to settle in cash, or
settle in cash, all or any portion of the Borrower’s conversion obligations
under the Convertible Senior Notes (whether pursuant to Section 11.02(b) of the
Senior Indenture governing the Convertible Senior Notes or

 

Page 3



--------------------------------------------------------------------------------

otherwise); provided that the Borrower may make Permitted Convertible Note Cash
Payments. The Borrower will not permit any Convertible Senior Note to contain
any term that requires the cash settlement of all or any portion of the
Borrower’s conversion obligations thereunder (other than terms permitting the
Permitted Convertible Note Cash Payments).

2.3    Amendment to Section 9.04(c). Section 9.04(c) is hereby amended by adding
the following sentence at the end thereof: “Notwithstanding anything to the
contrary set forth herein, this Section 9.04(c) shall not prohibit the issuance
of Convertible Senior Notes as Permitted Refinancing Debt with respect to the
Borrower’s 8.00% Senior Notes due 2020 or 6.625% Senior Notes due 2021 solely
because the stated interest rate of the Convertible Senior Notes is greater than
6.625% per annum (so long as such interest rate does not exceed 10.00% per
annum).”.

Section 3.    Conditions Precedent. This Fifth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in writing in accordance with Section 12.02 of the Term Loan Credit
Agreement) (the “Fifth Amendment Effective Date”):

3.1    The Administrative Agent shall have received from each Lender party to
the Term Loan Credit Agreement, the Borrower and the Guarantors, counterparts
(in such number as may be requested by the Administrative Agent) of this Fifth
Amendment signed on behalf of such Person.

3.2    The Administrative Agent shall have received a certificate (which may be
the same certificate delivered pursuant to Section 3.4) of a Responsible Officer
of the Borrower certifying (a) that attached thereto is a true, correct and
complete copy of the Tenth Amendment to the RBL Credit Agreement, which shall be
in form and substance reasonably satisfactory to the Administrative Agent, and
shall in any event amend the RBL Credit Agreement in the same manner as the Term
Loan Credit Agreement is to be amended by this Fifth Amendment (the “First Lien
Amendment”) and (b) as to the aggregate amount of all consent, amendment and
other fees payable to the holders of the RBL Facility in connection with the
First Lien Amendment and/or the Reorganization Transactions. The “Tenth
Amendment Effective Date” under and as defined in the RBL Credit Agreement shall
have occurred (or shall occur substantially concurrently with the Fifth
Amendment Effective Date).

3.3    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable pursuant to the Credit Agreement on or prior to
the Fifth Amendment Effective Date, including fees and expenses invoiced by
Arnold & Porter Kaye Scholer LLP and Latham & Watkins LLP prior to the Fifth
Amendment Effective Date.

3.4    The Administrative Agent shall have received a certificate (which may be
the same certificate delivered pursuant to Section 3.2) of a Responsible Officer
of the Borrower certifying (a) that the Borrower has consummated (or
substantially concurrently with the Fifth Amendment Effective Date, will
consummate) the exchange of a portion of its 8.00% Senior Notes due 2020 and a
portion of its 6.625% Senior Notes due 2021 for the Convertible Senior Notes,
(b) that attached thereto is a true and complete copy of the Senior Indentures
(or amendment to existing Senior Indentures) with respect to such Convertible
Senior Notes and (c) as to the aggregate principal amount of such Convertible
Senior Notes issued.

 

Page 4



--------------------------------------------------------------------------------

3.5    No Default shall have occurred and be continuing as of the Fifth
Amendment Effective Date.

3.6    The Fourth Amendment Effective Date shall have occurred.

3.7    The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably require.

Section 4.    Miscellaneous.

4.1    Confirmation. The provisions of the Term Loan Credit Agreement, as
amended by this Fifth Amendment, shall remain in full force and effect following
the effectiveness of this Fifth Amendment.

4.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Fifth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Term Loan Document to which it is a party and agrees that each Term
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby; (c) represents and warrants to the Lenders that as of
the date hereof, after giving effect to the terms of this Fifth Amendment:
(i) all of the representations and warranties contained in each Term Loan
Document to which it is a party are true and correct, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect; and (d) agrees that from and after the Fifth Amendment Effective
Date each reference to the Term Loan Credit Agreement in the other Term Loan
Documents shall be deemed to be a reference to the Term Loan Credit Agreement,
as amended by this Fifth Amendment.

4.3    Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.

4.4    No Oral Agreement. This Fifth Amendment, the Term Loan Credit Agreement
and the other Term Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties.

4.5    GOVERNING LAW. The provisions of Section 12.09 of the Term Loan Credit
Agreement are incorporated herein mutatis mutandis.

4.6    Payment of Expenses. In accordance with Section 12.03 of the Term Loan
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent and the Lenders for all of their reasonable out-of-pocket costs and
reasonable expenses incurred in connection with this Fifth Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent and the Lenders.

 

Page 5



--------------------------------------------------------------------------------

4.7    Severability. Any provision of this Fifth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

4.8    Successors and Assigns. This Fifth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

4.9    Term Loan Document. This Fifth Amendment is a “Term Loan Document” as
defined and described in the Term Loan Credit Agreement, and all of the terms
and provisions of the Term Loan Credit Agreement relating to Term Loan Documents
shall apply hereto.

4.10    RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER
OBLIGOR HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT
RESERVE, RELEASES AND FOREVER DISCHARGES EACH LENDER, EACH AGENT AND EACH OF
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS,
ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND
INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS,
CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS,
DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, KNOWN
OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR
HEREAFTER ASSERTED (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR
ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED
PARTIES, IN EACH CASE, ON OR PRIOR TO THE DATE OF THE FIFTH AMENDMENT AND ARE IN
ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF
THIS FIFTH AMENDMENT, THE TERM LOAN CREDIT AGREEMENT, ANY OTHER TERM LOAN
DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(COLLECTIVELY, THE “RELEASED MATTERS”). THE BORROWER AND EACH OTHER OBLIGOR, BY
EXECUTION HEREOF, HEREBY ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS IN THIS
SECTION 4.10 ARE INTENDED TO COVER AND BE IN FULL SATISFACTION FOR ALL OR ANY
ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE RELEASED MATTERS.

 

Page 6



--------------------------------------------------------------------------------

4.11    Administrative Agent Direction. Each undersigned Lender (collectively
constituting all Lenders party to the Term Loan Credit Agreement) hereby directs
the Administrative Agent to execute and deliver this Fifth Amendment.

[SIGNATURES BEGIN NEXT PAGE]

 

Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     LEGACY RESERVES LP     By:  

Legacy Reserves GP, LLC,

its general partner

    By:   /s/ James Daniel Westcott       James Daniel Westcott       President
and Chief Financial Officer

 

GUARANTORS:     LEGACY RESERVES OPERATING LP     By:   Legacy Reserves Operating
GP LLC, its general partner     By:   Legacy Reserves LP, its sole member    
By:   Legacy Reserves GP, LLC, its general partner     By:   /s/ James Daniel
Westcott       James Daniel Westcott       President and Chief Financial Officer
    LEGACY RESERVES OPERATING GP LLC     By:   Legacy Reserves LP, its sole
member     By:   Legacy Reserves GP, LLC, its general partner     By:   /s/
James Daniel Westcott       James Daniel Westcott       President and Chief
Financial Officer

 

SIGNATURE PAGE

FIFTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

LEGACY RESERVES SERVICES, INC. DEW GATHERING LLC PINNACLE GAS TREATING LLC
LEGACY RESERVES ENERGY SERVICES LLC LEGACY RESERVES GP, LLC LEGACY RESERVES INC.
By:   /s/ James Daniel Westcott   James Daniel Westcott   President and Chief
Financial Officer

 

SIGNATURE PAGE

FIFTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent

By:   /s/ Matthew Trybula

Name:   Matthew Trybula Title:   Associate Counsel

 

SIGNATURE PAGE

FIFTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO ENERGY SELECT OPPORTUNITIES FUND LP

By: GSO Energy Select Opportunities Associates LLC, its general partner

By:   /s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

GSO ENERGY PARTNERS-A LP

By: GSO Energy Partners-A Associates LLC, its general partner

By:   /s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

GSO ENERGY PARTNERS-B LP

By: GSO Energy Partners-B Associates LLC, its general partner

By:   /s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

GSO ENERGY PARTNERS-C LP

By: GSO Energy Partners-C Associates LLC, its general partner

By:   /s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

GSO ENERGY PARTNERS-C II LP

By: GSO Energy Partners-C Associates II LLC, its general partner

By:   /s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

SIGNATURE PAGE

FIFTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO ENERGY PARTNERS-D LP

By: GSO Energy Partners-D Associates LLC, its general partner

By:   /s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP

By: GSO Palmetto Opportunistic Associates LLC, its general partner

By:   /s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

SIGNATURE PAGE

FIFTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO CSF III HOLDCO LP

By: GSO Capital Solutions Associates III LP, its general partner

By: GSO Capital Solutions Associates III (Delaware) LLC, its general partner

By:   /s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

SIGNATURE PAGE

FIFTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO AIGUILLE DES GRAND MONTETS FUND II LP

By: GSO Aiguille des Grand Montets Associates LLC, its general partner

By:   /s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

SIGNATURE PAGE

FIFTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT